            Case 2:20-cr-00032-JCC Document 196 Filed 08/17/21 Page 1 of 12




 1                                                         The Honorable John C. Coughenour
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
11    UNITED STATES OF AMERICA,                          NO. CR20-032JCC
12                           Plaintiff,
13                      v.                               GOVERNMENT’S SENTENCING
                                                         MEMORANDUM
14    CAMERON SHEA,
15                           Defendant.
16
17
18         The United States of America, by and through Tessa M. Gorman, Acting United
19 States Attorney for the Western District of Washington, and Thomas M. Woods,
20 Assistant United States Attorney for said District, respectfully submits this memorandum
21 in connection with Cameron Shea’s upcoming sentencing.
22                                            INTRODUCTION
23         Shea was one of the two leaders of a plot to target journalists and activists,
24 particularly those who were Jews and other minorities. In the middle of the night, the
25 members of the plot affixed to the victims’ homes frightening posters that included
26 threats of violence. Some of the posters were also mailed to the individuals at their
27 homes. As one co-conspirator put it, the plot was designed to “have them all wake up
28 one morning and find themselves terrorized by targeted propaganda.”
     Government’s Sentencing Memorandum - 1                                UNITED STATES ATTORNEY
                                                                            700 STEWART ST., SUITE 5220
     United States v. Shea, CR20-032JCC
                                                                                SEATTLE, WA 98112
                                                                                   206-553-7970
            Case 2:20-cr-00032-JCC Document 196 Filed 08/17/21 Page 2 of 12




 1         In addition to introducing the plot, and helping to organize it, Shea mailed letters
 2 to two persons affiliated with the Anti-Defamation League and a news journalist. Shea’s
 3 conduct, however, extended beyond the mere actions that he carried out. He participated
 4 in the conspiracy with enthusiasm. He cheered on other participants, and encouraged
 5 them to identity additional victims to target. He recruited members for Atomwaffen.
 6 And he repeatedly encouraged and glorified hate.
 7         Shea stands in sharp contrast to the other two defendants to appear before this
 8 Court. His conduct is far more egregious than Johnny Garza, who the Court sentenced to
 9 16 months, or Taylor Parker-Dipeppe, who was sentenced to time served. Neither Garza
10 nor Parker-Dipeppe were leaders or organizers—they were each responsible for a single
11 poster. Moreover, Shea lacks the extraordinary personal circumstances that Parker-
12 Dipeppe presented.
13         For these reasons, and as further set forth below, the government believes that a
14 sentence at the low end of the advisory Guidelines range, 51 months, is appropriate.
15                                            BACKGROUND
16         In November 2019, Cameron Shea, using the moniker Krokodil, launched
17 Operation Erste Säule. Shea was a member of Atomwaffen Division (“AWD”), a white
18 supremacist group that has been responsible for several acts of violence, and for
19 promoting hate against Jews and other minorities. Shea invited fellow AWD members to
20 this chat group to collaborate and coordinate an effort to deliver threatening messages to
21 journalists’ homes and other places. Id. Shea described the operation as such:
22
23
24
25
26
27
28
     Government’s Sentencing Memorandum - 2                                UNITED STATES ATTORNEY
                                                                            700 STEWART ST., SUITE 5220
     United States v. Shea, CR20-032JCC
                                                                                SEATTLE, WA 98112
                                                                                   206-553-7970
             Case 2:20-cr-00032-JCC Document 196 Filed 08/17/21 Page 3 of 12




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
            As part of the operation, each participant was directed to identify, research, and
24
     locate journalists in their area. She coordinated with Kaleb Cole to collect addresses
25
     from AWD members, directing members to send victim information to an encrypted
26
     email address:
27
28
      Government’s Sentencing Memorandum - 3                                UNITED STATES ATTORNEY
                                                                             700 STEWART ST., SUITE 5220
      United States v. Shea, CR20-032JCC
                                                                                 SEATTLE, WA 98112
                                                                                    206-553-7970
            Case 2:20-cr-00032-JCC Document 196 Filed 08/17/21 Page 4 of 12




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
           Shea cheered on members and encouraged them to participate:
19
20
21
22
23
24
25
26
27
28
     Government’s Sentencing Memorandum - 4                          UNITED STATES ATTORNEY
                                                                      700 STEWART ST., SUITE 5220
     United States v. Shea, CR20-032JCC
                                                                          SEATTLE, WA 98112
                                                                             206-553-7970
            Case 2:20-cr-00032-JCC Document 196 Filed 08/17/21 Page 5 of 12




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
           Shea encouraged the group to implement the operation on a single night, stating:
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Sentencing Memorandum - 5                             UNITED STATES ATTORNEY
                                                                         700 STEWART ST., SUITE 5220
     United States v. Shea, CR20-032JCC
                                                                             SEATTLE, WA 98112
                                                                                206-553-7970
            Case 2:20-cr-00032-JCC Document 196 Filed 08/17/21 Page 6 of 12




1          Shea encouraged members to take steps to avoid being caught by law
2 enforcement. He advised the group:
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
           He further advised the group:
22
23
24
25
26
27
28
     Government’s Sentencing Memorandum - 6                           UNITED STATES ATTORNEY
                                                                       700 STEWART ST., SUITE 5220
     United States v. Shea, CR20-032JCC
                                                                           SEATTLE, WA 98112
                                                                              206-553-7970
            Case 2:20-cr-00032-JCC Document 196 Filed 08/17/21 Page 7 of 12




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25         In late January, Shea mailed letters to two people associated with the Anti-
26 Defamation League, and a news reporter who had reported on AWD. The letters each
27 contained one of the following posters:
28
     Government’s Sentencing Memorandum - 7                               UNITED STATES ATTORNEY
                                                                           700 STEWART ST., SUITE 5220
     United States v. Shea, CR20-032JCC
                                                                               SEATTLE, WA 98112
                                                                                  206-553-7970
             Case 2:20-cr-00032-JCC Document 196 Filed 08/17/21 Page 8 of 12




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
            The bottom portion of the posters contained the victims’ personal information,
23
     which was designed to further frighten and threaten the victims. In addition, co-
24
     conspirators delivered posters to victims in Florida and Arizona as well.
25
                                         PLEA AGREEMENT
26
            Shea pleaded guilty in a timely fashion to Count 1 of the Superseding Indictment,
27
     which charges him with Conspiracy to Mail Threatening Communications, to Commit
28
     Cyberstalking, and to Interfere with Federally Protected Activities, in violation of Title
      Government’s Sentencing Memorandum - 8                                UNITED STATES ATTORNEY
                                                                             700 STEWART ST., SUITE 5220
      United States v. Shea, CR20-032JCC
                                                                                 SEATTLE, WA 98112
                                                                                    206-553-7970
             Case 2:20-cr-00032-JCC Document 196 Filed 08/17/21 Page 9 of 12




1 18, United States Code, Section 371. Shea also pleaded guilty to Count 5, which charged
2 him with a substantive count of Interfering with Federally Protected Activities, in
3 violation of Title 18, United States Code, Section 245. The plea agreement contains no
4 agreements as to the Sentencing Guidelines or sentencing recommendations. The plea
5 agreement also does not contain a waiver of appeal.
6                                   SENTENCING GUIDELINES
7           There does not appear to be any dispute as to the Sentencing Guidelines. The total
8 offense level scores as follows:
9           Base (2A6.2)                                             18
10          Threatened use of a dangerous weapon,                    +2
            i.e., a Molotov cocktail (2A6.2(b)(1))
11
12          Hate crime motivation (3A1.1)                            +3
13
            Organizer of five or more individuals (3B1.1)            +4
14
            Acceptance of responsibility                             -3
15
16          Total:                                                   24
17
            Shea does not have any criminal history, and thus is category I. His range is
18
     therefore 51-63 months.
19
                                      SECTION 3553 ANALYSIS
20
            Shea deliberately targeted Jews and other minorities, along with reporters, with the
21
     goal of instilling fear. Shea did not simply “mail posters.” Rather, the defendant wanted
22
     the victims to feel unsafe in their own homes. The defendant exploited the fear that many
23
     Jews, Blacks, and other minorities feel. The defendant knew that the victims of this plot
24
     did not have the liberty of treating the posters as an empty threat—not when the news is
25
     full of horrible event after event, whether it be the Pittsburgh synagogue shooting, the El
26
     Paso Walmart rampage, or the Charleston church massacre. And that fear was not
27
     limited to the specific individuals and their families who received posters. As Shea well
28
     knew, it was felt by their fellow community members, both locally and nationally.
      Government’s Sentencing Memorandum - 9                               UNITED STATES ATTORNEY
                                                                            700 STEWART ST., SUITE 5220
      United States v. Shea, CR20-032JCC
                                                                                SEATTLE, WA 98112
                                                                                   206-553-7970
            Case 2:20-cr-00032-JCC Document 196 Filed 08/17/21 Page 10 of 12




 1         In addition, Shea repeatedly displayed enthusiasm for hate. When someone posted
 2 about a mass shooting at a synagogue, and that only one person died, Shea replied that it
 3 was “better than nothing:”
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22 When an AWD member said that he had postered bus shelters, Shea expressed
23 encouragement for making people fearful:
24
25
26
27
28
     Government’s Sentencing Memorandum - 10                            UNITED STATES ATTORNEY
                                                                         700 STEWART ST., SUITE 5220
     United States v. Shea, CR20-032JCC
                                                                             SEATTLE, WA 98112
                                                                                206-553-7970
             Case 2:20-cr-00032-JCC Document 196 Filed 08/17/21 Page 11 of 12




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
     And he relished a leadership role in the organization, helping to recruit members:
20
21
22
23
24
25
26          The government acknowledges that Shea’s upbringing was traumatic, and that he
27 undoubtedly sought misplaced companionship online. The government also
28
      Government’s Sentencing Memorandum - 11                             UNITED STATES ATTORNEY
                                                                           700 STEWART ST., SUITE 5220
      United States v. Shea, CR20-032JCC
                                                                               SEATTLE, WA 98112
                                                                                  206-553-7970
            Case 2:20-cr-00032-JCC Document 196 Filed 08/17/21 Page 12 of 12




1 acknowledges that Shea, through his counsel, renounced AWD early in this case, and that
2 he promptly pleaded guilty, accepting responsibility for his actions.
3          However, in light of the very serious nature of his conduct, and the fact that this
4 type of crime has enormous effects, particularly in the current environment, the
5 government believes that a Guidelines sentence of 51 months is warranted, to be followed
6 by three years of supervised release.
7
8          Dated this 17th day of August, 2021.
9                                                     Respectfully submitted,
10
                                                      TESSA M. GORMAN
11                                                    Acting United States Attorney
12
                                                      s/ Thomas M. Woods
13                                                    THOMAS M. WOODS
                                                      Assistant United States Attorney
14
                                                      United States Attorney’s Office
15                                                    700 Stewart Street, Suite 5220
                                                      Seattle, Washington 98101-3903
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Sentencing Memorandum - 12                               UNITED STATES ATTORNEY
                                                                            700 STEWART ST., SUITE 5220
     United States v. Shea, CR20-032JCC
                                                                                SEATTLE, WA 98112
                                                                                   206-553-7970
